Citation Nr: 0933254	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-06 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran served on active duty from January 1944 to 
September 1945.  

This appeal arises from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board of Veterans' Appeals (Board) remanded the claims in 
July 2008.  In the remand the following statement was made 
"The Board acknowledges and accepts the veteran's 
significant acoustic trauma exposure and his combat history.  
See 38 U.S.C.A. § 1154."

The Board in analyzing the medical opinion of record noted in 
the remand that it was unclear from the report whether the 
examiner was fully informed and took into account the 
veteran's actual combat history and the noise exposure 
inherent in his military activities.  Secondly, the Board 
explained that although the veteran stated at several points 
in the record that he recalled experiencing tinnitus and 
hearing loss following flying a mission in service, which 
resolved or improved after several days had passed, the 
examiner appeared to predicate her opinion upon the veteran's 
statement that hearing loss was manifested ten years after 
discharge.



The Board then ordered the following:  

the veteran should be afforded a VA 
examination by an appropriate specialist 
to identify the likely etiology of the 
veteran's currently-shown hearing loss 
and tinnitus. .........The examiner is 
requested to comment upon the veteran's 
history of experiencing temporary 
tinnitus and hearing loss after flying in 
service, and any pertinent information in 
the medical records obtained pursuant to 
the requests above. The complete 
rationale for all conclusions reached 
should be fully explained.

In April 2009, another VA audiologist reviewed the claims 
folder, but also failed to comment upon the symptoms of ear 
pain and tinnitus described by the Veteran.  

The April 2009 opinion reads as follows:  

Bilateral hearing loss was not caused by 
or a result of military noise exposure.  
There are no calibrated audiometrics or 
records to support in service hearing 
loss and tinnitus.  The Veteran reports 
hearing loss 10 years following military 
service.  There is no evidence that 
hearing loss and/or tinnitus was present 
during or obstacles to youthful 
employment.  Hearing loss and tinnitus 
following military service and secondary 
to otologic disease now secondary to the 
natural aging process or prebycusis, 
bilaterally.  


The regulation 38 C.F.R. § 3.385 does not preclude an award 
of service connection for a hearing disability established by 
post-service audiometric and speech-recognition scores, even 
though hearing was found to be within normal limits on 
audiometric and speech-recognition testing at the time of 
separation from service.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  

The opinion offered in April 2009 is inadequate for rating 
purposes as it relies upon the absence of documentation in 
service.  In this instance, where there are no service 
treatment records available due to the fire at the National 
Personnel Records Center (NPRC) such reliance is clearly 
misplaced.  The requirement of "calibrated audiometrics" is 
clearly inconsistent with the types of testing conducted in 
service prior to the 1960's.  While the VA audiologist did 
identify other possible etiologies, there was no explanation 
for why they were a more rational explanation for the 
Veteran's current symptoms than noise exposure in service.  
Another opinion must be requested.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	VA must provide the veteran proper 
notice of the law and regulations and 
the type of evidence necessary to 
establish a disability rating and/or 
effective date for hearing loss and 
tinnitus as required by 
Dingess/Hartman.  
2.	 The Veteran should be afforded a VA 
examination by an appropriate 
specialist to identify the likely 
etiology of the veteran's currently-
shown hearing loss and tinnitus.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and such review 
must be noted in the examination 
report.  Any tests or studies deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination.  The examiner is requested 
to comment upon the veteran's history 
of experiencing temporary tinnitus and 
hearing loss after flying in service 
(described in November 2008 VA 
audiological records), and any 
pertinent information in the medical 
records obtained pursuant to the 
requests above. The complete rationale 
for all conclusions reached should be 
fully explained.  The examiner is asked 
to explain if there is anything about 
the pattern of the Veteran's bilateral 
hearing loss that specifically 
indicates its etiology.
3.	If either benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



